IN THE SUPREME COURT OF THE STATE OF NEVADA


                RICHARD WILLIAM MARTIN,                                    No. 69695
                Petitioner,
                vs.
                ISIDRO BACA, WARDEN,
                Respondent.
                                                                                     FILED
                                                                                     MAR 1 7 2016
                                                                               OLE
                                       ORDER DENYING PETITION                         W5GfifeUti

                            This is a pro se petition for a writ of habeas corpus challenging
                the computation of time served. We have reviewed the documents
                submitted in this matter, and without deciding upon the merits of any
                claims raised therein, we decline to exercise original jurisdiction in this
                matter. A challenge to the computation of time served must be raised in a
                postconviction petition for a writ of habeas corpus filed in the district court
                in the first instance.' NRS 34.724(2)(c); NRS 34.738(1); NRAP 22.
                Accordingly, we
                            ORDER the petition DENIED.



                                                                     ,J.
                                         Hardesty


                                           ,                     Pitgam
                Saitta                                      Pickering




                      'We express no opinion as to whether petitioner could meet the
                procedural requirements of NRS chapter 34.


SUPREME COURT
        OF
     NEVADA


(0) 1947A
                cc: Richard William Martin
                     Attorney General/Carson City




SUPREME COURT
        OF
     NEVADA


(0) 1947A